MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                Jan 15 2020, 9:26 am
court except for the purpose of establishing
                                                                              CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
estoppel, or the law of the case.                                              and Tax Court




APPELLANT PRO SE                                         ATTORNEY FOR APPELLEE
Robert M. Sklar                                          Matthew J. Mize
North Manchester, Indiana                                Law Offices of Matthew J. Mize,
                                                         LLC
                                                         North Manchester, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Robert M. Sklar,                                         January 15, 2020
Appellant,                                               Court of Appeals Case No.
                                                         19A-OV-2154
        v.                                               Appeal from the Wabash Superior
                                                         Court
Town of North Manchester,                                The Honorable Benjamin
Appellee.                                                Vanderpool, Judge
                                                         Trial Court Cause No.
                                                         85D01-1906-OV-471



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-OV-2154 | January 15, 2020                  Page 1 of 2
[1]   On June 14, 2019, the Town of North Manchester (the “Town”) filed an

      Information For Parking in a Posted No Parking Zone, Ordinance Violation

      73.07 against Robert M. Sklar in the Wabash Superior Court under cause

      number 85D01-1906-OV-471. The trial court ultimately dismissed the

      information, which Sklar now appeals. For the reasons set forth in Sklar’s

      appeal under 19A-OV-2157, which involves identical issues and arguments, we

      affirm the trial court.


[2]   Affirmed.


      Baker, J., and Riley, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-OV-2154 | January 15, 2020   Page 2 of 2